Citation Nr: 1002007	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  05-29 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial increased disability evaluation 
in excess of 50 percent for posttraumatic stress disorder 
(PTSD).    

2.  Entitlement to service connection for erectile 
dysfunction to include as secondary to service-connected 
PTSD.  

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1969 to September 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from January 2005, August 2005, and 
January 2008 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which 
denied the benefits sought on appeal. 

The record reveals that the Veteran's claim of entitlement to 
service connection for erectile dysfunction was denied in a 
March 2008 Board decision.  The Veteran appealed the decision 
to the U.S. Court of Appeals for Veterans Claims (Court).  In 
November 2008, the Court issued an order vacating the March 
2008 decision, in part, and remanding the issue of 
entitlement to service connection for erectile dysfunction 
for readjudication consistent with the parties' Joint Motion 
for Partial Remand.  The Board remanded the claim in July 
2009 and the claim has now returned to the Board for review.

In addition, the Board notes that the Veteran's claims for 
service connection for major depressive disorder and panic 
disorder with agoraphobia were remanded in March 2008 to 
provide a Statement of the Case.  A Statement of the Case was 
issued in May 2008.  However, the Veteran has not perfected 
that appeal at the time of this decision.  Therefore, the 
claims are not before the Board at this time.  

In March 2008, the Board remanded the Veteran's claim for an 
increased disability evaluation for PTSD for additional 
development.  As a preliminary matter, the Board finds that 
the remand directives have been completed, and, thus, a new 
remand is not required to comply with the holding of Stegall 
v. West, 11 Vet. App. 268 (1998).  

Subsequent to the most recent SSOCs, the Veteran submitted 
additional VA treatment records.  The Veteran did not provide 
a waiver of RO consideration of the evidence.  See 38 C.F.R. 
§ 20.1304(c) (2009).   The VA treatment records show 
continued treatment for the Veteran's PTSD.  However, the 
Veteran's complaints are duplicative of the VA treatment 
records that were considered by the RO.  The Board notes that 
the Veteran underwent a mental health evaluation in May 2008; 
however, the assessment was already associated with the 
claims file that was considered by the RO.  Consequently, the 
Board finds that the VA treatment records are duplicative and 
cumulative of the medical evidence considered by the RO.  
Therefore, a waiver of initial consideration by the agency of 
original jurisdiction is not necessary.  See 38 C.F.R. § 
20.1304 (2009).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The evidence of record shows that the Veteran experiences 
nightmares, flashbacks, intrusive thoughts, restricted 
affect, irritability, hyperstartle response, hypervigilance, 
disturbances of mood, impaired judgment, difficulty 
concentrating, and memory loss, but does not show that the 
symptomatology associated with the Veteran's service-
connected PTSD more closely approximates occupational and 
social impairment with deficiencies in most areas due to such 
symptoms as: suicidal ideation, illogical speech, impaired 
impulse control, spatial disorientation, or inability to 
establish and maintain effective relationships.

3.  There is no evidence of erectile dysfunction during 
active service and no medical evidence relating the Veteran's 
erectile dysfunction to active service.  

4.  There is no medical evidence relating the Veteran's 
erectile dysfunction to his service-connected PTSD. 

5.  The Veteran is currently assigned a 50 percent disability 
evaluation for his PTSD, a 10 percent disability evaluation 
for his tinnitus, and a noncompensable disability evaluation 
for his bilateral hearing loss.  

6.  The Veteran's service-connected disabilities have not 
been shown to render him unemployable.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.130, Diagnostic Code 9411 
(2009).

2.  Erectile dysfunction was not incurred in or aggravated by 
active military service and is not proximately due to, the 
result of, or aggravated by the Veteran's service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.310 
(2009).  

3.  The criteria for entitlement to a TDIU have not been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.340, 3.321, 4.16, 4.19 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the Veteran to provide any evidence in the 
Veteran's possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).

Upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
held that, for an increased compensation claim, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. 37.  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) recently issued a decision vacating 
the Court's holding in Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  Significantly, the Federal Circuit concluded that 
"the notice described in 38 U.S.C. § 5103(a) need not be 
veteran specific."  Similarly, "while a veteran's 'daily 
life' evidence might in some cases lead to evidence of 
impairment in earning capacity, the statutory scheme does not 
require such evidence for proper claim adjudication."  Thus, 
the Federal Circuit held, "insofar as the notice described 
by the Veterans Court in Vazquez-Flores requires the VA to 
notify a veteran of alternative diagnostic codes or potential 
"daily life" evidence, we vacate the judgments."  Vazquez-
Flores v. Shinseki, No. 08-7150, ---F.3d--- (Fed. Cir. Sept. 
4, 2009).  

Nevertheless, in this case, the Veteran is challenging the 
initial evaluation assigned following the grant of service 
connection for PTSD.  In Dingess, the Court held that in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify has been satisfied.

Furthermore, with respect to the other claims on appeal, the 
notification requirements have been met.  The RO informed the 
Veteran about the information and evidence that is necessary 
to substantiate his claim for entitlement to TDIU.  
Specifically, the November 2007 letter informed the Veteran 
that the evidence must show that he is unable to secure and 
follow a substantially gainful occupation due solely to his 
service-connected disabilities.  It was also noted that he 
generally must meet certain disability percentage 
requirements, i.e., one disability ratable at 60 percent or 
more; or, more than one disability ratable at 40 percent or 
more and a combined rating of 70 percent or more.  The letter 
further explained that he could be entitled to TDIU based on 
exceptional circumstances and that such a claim would require 
evidence showing that his service-connected disabilities 
present such an exceptional or unusual disability picture, 
due to such factors as marked interference with employment or 
frequent periods of hospitalization, that application of the 
regular schedular standards is impractical.  The Veteran was 
also notified in the February 2005 notice letter regarding 
the requirements to establish service connection for erectile 
dysfunction on a direct and secondary basis.  

The RO also notified the Veteran in the notice letters about 
the information and evidence that VA will seek to provide.  
The February 2005 and November 2007 letters indicated that 
reasonable efforts would be made to help him obtain evidence 
necessary to support his claims including that VA would 
request any pertinent records held by Federal agencies, such 
as military records, and VA medical records.  The Veteran was 
also informed that a medical examination would be provided or 
that a medical opinion would be obtained if it was determined 
that such evidence was necessary to make a decision on his 
claims.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  The February 2005 
and November 2007 letters notified the Veteran that he must 
provide enough information about his records so that they 
could be requested from the agency or person that has them.  
It was also requested that he complete and return the 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, if 
there were any private medical records that he would like VA 
to obtain on his behalf.  In addition, the letters informed 
him that it was his responsibility to ensure that VA receives 
all requested records that are not in the possession of a 
Federal department or agency.

Further, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted 
above, which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.      § 3.159(b) require VA to review 
the information and the evidence presented with the claim and 
to provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

The Veteran was provided with notice of the type of evidence 
necessary to establish a disability rating and effective 
date.  See November 2007 letter.  The record reveals that the 
Veteran was not notified as to these elements with respect to 
his claim for service connection for erectile dysfunction.  
However, the Veteran's claim is being denied and, 
consequently, no disability rating or effective date will be 
assigned.  Therefore, the Veteran is not prejudiced by a 
decision at this time.  

Finally, the duty to assist the Veteran also has been 
satisfied in this case.  Service treatment records as well as 
VA treatment records are in the claims file and were reviewed 
by both the RO and the Board in connection with the Veteran's 
claims.  VA is not on notice of any evidence needed to decide 
the claims which has not been obtained.  Moreover, in 
addition to obtaining all relevant medical records, VA 
afforded the Veteran VA examinations in September 2004, June 
2005, and November 2007 to evaluate his PTSD, and in February 
2005 and September 2009 to evaluate his erectile dysfunction.  
To that end, when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The Board finds that the VA opinions obtained in 
this case are more than adequate, as they were predicated on 
a full reading of the treatment records in the Veteran's 
claims file.  They considered all of the pertinent evidence 
of record, to include the statements of the Veteran, and 
provided a complete rationale for the opinions stated, 
relying on and citing to the records reviewed.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The 
Board notes that the VA examination reports did not provide 
an opinion as to whether the Veteran's erectile dysfunction 
was related to active service.  However, the service 
treatment records are completely negative for any mention of 
erectile dysfunction and there is no evidence relating the 
erectile dysfunction to active service.  Therefore, a remand 
for an additional VA examination is not necessary.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the Veteran in this case. 

The Board concludes the Veteran was provided the opportunity 
to meaningfully participate in the adjudication of his claims 
and did in fact participate.  Washington v. Nicolson, 21 Vet. 
App. 191 (2007).  Hence, there is no error or issue that 
precludes the Board from addressing the merits of this 
appeal.


LAW AND ANALYSIS

Increased Disability Evaluation for PTSD

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service. The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991). While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Fenderson v. West, 12 Vet. 
App. 119 (1999). 

In this case, the Veteran's PTSD is currently evaluated as 50 
percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  Under that diagnostic code, a 50 percent 
evaluation is contemplated for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereo-typed speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent disability evaluation is contemplated for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent evaluation is contemplated for total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each Veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  Id.

GAF scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. 
Brown, 9 Vet. App. 266, 267 (1996) (citing the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV), p. 32).

GAF scores ranging between 61 and 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).

Initially, the Board observes that the Veteran has 
nonservice-connected disabilities of major depressive 
disorder, personality disorder, and panic disorder.  Indeed, 
the medical evidence of record includes numerous notations 
and complaints of depression and anxiety.  However, the VA 
examination reports consistently note that the Veteran's 
depressive disorder and panic disorder, to include symptoms 
of anxiety and depression, are not service-related and are 
not related to the Veteran's service-connected PTSD.  
Specifically, the November 2007 VA examination report noted 
that the Veteran continued to suffer from panic disorder and 
major depressive disorder coupled with a major personality 
disorder which were not military related.  The depression and 
anxiety were related to the separation of his wife and 
suicide of his daughter.  The depression was secondary to 
nonservice related events.  The examiner opined that the 
panic disorder and depressive disorder were not caused or 
aggravated by the Veteran's PTSD.  See Mittleider v. West, 11 
Vet. App. 181 (1998).  Thus, the Board finds that the medical 
evidence of record is adequate and, therefore, the symptoms 
of depression and anxiety will not be discussed in 
determining whether the Veteran is entitled to a higher 
disability evaluation for his service-connected PTSD.    

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to a disability evaluation in excess 
of 50 percent for his service-connected PTSD.  

The medical evidence of record consists of VA treatment 
records, private medical opinions, and VA examination reports 
conducted in September 2004, June 2005, and November 2007.  
The evidence shows that the Veteran's service-connected PTSD 
symptoms have resulted in nightmares, flashbacks, intrusive 
thoughts, restricted affect, irritability, hyperstartle 
response, hypervigilance, disturbances of mood, impaired 
judgment, difficulty concentrating, and memory loss.  The 
foregoing symptoms are contemplated by the currently assigned 
disability evaluation of 50 percent.  

In addition, the Board notes that the overall symptomatology 
associated with the Veteran's PTSD does not more closely 
approximate the schedular criteria required for the next 
higher 70 percent disability evaluation.  The medical 
evidence does not show that the Veteran has experienced 
symptoms such as suicidal ideation; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; or inability to establish and maintain effective 
relationships.  First, the medical evidence does not reveal 
any evidence of spatial disorientation.  The VA examination 
reports and treatment records consistently show that the 
Veteran is oriented to person, place, and time.  Furthermore, 
the evidence shows that the Veteran lives independently and 
there is no indication that the Veteran experiences near-
continuous panic or depression affecting his ability to 
function independently.  Although the VA treatment records do 
note that the Veteran has depression and anxiety, as 
explained above, these symptoms have been attributed to 
nonservice-connected disabilities and are not considered 
symptoms of the Veteran's PTSD.  See November 2007 VA 
examination report.  In addition, although the Veteran did 
explain that he was violent with his wife many years ago, 
there is no current objective clinical evidence of impaired 
impulse control with periods of violence.  For example, the 
November 2007 VA examination report shows that the Veteran's 
impulse control was good and there was no history of violence 
or assaultiveness.  The medical evidence also shows that the 
Veteran has been adequately groomed.  Indeed, the August 2004 
private evaluation noted that the Veteran was dressed fairly 
well and was reasonably well groomed and clean.  The June 
2005 VA examination report did note that the Veteran had poor 
cleaning, but it was noted that the PTSD symptoms had a 
minimal impact on the activities of daily living while the 
Veteran's non-service connected disabilities had a major 
impact.  The overall medical evidence of record also shows 
that the Veteran has denied suicidal ideation.  See November 
2007 VA examination report; see June 2005 VA examination 
report.  The Board does acknowledge that the Veteran reported 
fleeting thoughts of suicide in the June 2007 VA treatment 
record; however, he also explained that he did not have a 
plan.  The Board also observes that the Veteran has displayed 
obsessive behavior such as washing his hands.  However, there 
is no indication that the Veteran's handwashing interferes 
with his routine activities.  Specifically, he stated that he 
had to wash his hands after shaking hands with others at AA 
meetings, but not so much at home.  See November 2007 VA 
examination report.  Lastly, the Board recognizes that the 
Veteran has been noted as having some cognitive impairment 
such as intermittent problems with judgment, moderate 
psychomotor retardation, and impaired concentration.  See VA 
treatment records.  However, as noted above, impaired 
judgment and thought are currently considered in the 
Veteran's disability evaluation of 50 percent.  There is no 
objective clinical evidence of speech that is intermittently 
illogical, obscure, or irrelevant that would warrant a higher 
evaluation.  For example, the March 2008 VA treatment record 
noted that the Veteran's speech was logical, goal oriented, 
and relevant.  Further, the August 2004 private evaluation 
noted that the Veteran was cooperative through the evaluation 
and rapport was generated almost immediately and was 
maintained throughout the entire interview.  Accordingly, 
such characterization more closely approximates the schedular 
criteria associated with the currently assigned 50 percent 
evaluation for his PTSD.

The Board does recognize that the November 2007 VA examiner 
noted that the Veteran had moderate deficiencies in mood, 
work, and family.  However, the Board finds that the 
Veteran's symptoms are more accurately associated with his 
current 50 percent disability evaluation.  

In regard to family and social life, the record shows that 
the Veteran is socially isolated.  The Veteran is divorced, 
lives alone, and has not seen his children for several years 
as they both live in Las Vegas.  However, there is no 
evidence that the Veteran is unable to maintain effective 
relationships.  The record shows that the Veteran does get 
together with his friends from his AA group.  See November 
2007 VA examination report.  Further, the VA treatment 
records show that the Veteran was interested in volunteer 
work and recently obtained part-time employment.  He stated 
that he enjoyed getting out of the house and going to work, 
which indicates that the Veteran does have some social 
interaction.  See March 2008 VA treatment record.  As such, 
there is no indication that the Veteran's social impairment 
is sufficient to warrant a higher 70 percent disability 
evaluation.  As noted previously, the effect has been noted 
as moderate, which is appropriately accounted for with his 
current disability evaluation of 50 percent.  

As for evidence regarding work relationships, the record 
reveals that the Veteran spent approximately 19 years working 
for the Nebraska Public Power District and was offered a buy-
out several years ago.  See August 2004 private evaluation.  
Subsequent to this, the Veteran has worked part-time, but had 
to quit due to health reasons in June 2007.  Since then, the 
Veteran had been unemployed; however, the VA treatment 
records show that the Veteran was interested in finding part-
time employment or volunteer work.  See February 2008 VA 
treatment record.  Indeed, the May 2008 VA treatment record 
shows that the Veteran started a new job and enjoyed the 
preoccupation and the activity that came with it.  He is 
working at a political survey telemarketing business and 
liked the fact that he got out of the house and was able to 
add to his income.  The Board does note that the Veteran's 
private physician (Dr. A.N.) submitted a statement in October 
2007 and noted that the Veteran continued to experience 
intrusive thoughts, avoidant behavior, panic-like symptoms, 
and anxiety.  It was noted that these symptoms affected his 
ability to function in a social and work environment.  Dr. 
A.N. opined that it was at least as likely as not that the 
Veteran would continue to remain permanently and totally 
disabled and was unlikely that he could sustain full-time 
employment.  In addition, the August 2004 private evaluation 
shows that Dr. M.C. noted that the Veteran's approach to 
lifestyle was so inflexible that he would be incapable of 
adjusting to the necessary changes that usually come about in 
any type of working situation and his social adaptation would 
not be in the least functional in a competitive setting.  The 
Board acknowledges that Dr. A.N. and Dr. M.C. are competent 
to state that the Veteran is totally disabled and cannot 
sustain employment.  However, Dr. A.N. and Dr. M.C. based 
their opinions not only on the Veteran's PTSD symptomatology, 
but also the Veteran's non-service connected disabilities.  
The Board does acknowledge that the Veteran may have 
difficulty in adapting to stressful circumstances and that 
this symptomatology is associated with a 70 percent 
disability evaluation.  However, as noted above, the Veteran 
is currently working part-time and the Veteran's overall 
symptomatology is more accurately associated with the 50 
percent disability evaluation.    

Lastly, the Board notes that the Veteran has displayed some 
disturbances of motivation and mood.  The November 2007 VA 
examiner noted that the Veteran has moderate deficiencies in 
mood.  The Veteran has reported depression and anxiety, which 
has been attributed to his non-service connected 
disabilities.  See VA examination reports.  The Veteran has 
also demonstrated some irritability as evidenced by the VA 
treatment records and examinations.  However, there is no 
evidence of anger outbursts or impaired impulse control.  
Indeed, the VA treatment records noted that the Veteran had 
less irritability.  See March 2006 VA treatment record.  As 
such, the Board finds that the Veteran's current 50 percent 
disability evaluation is most appropriate.  

In light of the above, the Board finds that the evidence does 
not warrant a disability rating in excess of 50 percent.  
Although the Veteran had shown social and occupational 
impairment to include difficulty in adapting to stressful 
circumstances, the overall symptomatology experienced by the 
Veteran is more akin to the criteria for the 50 percent 
disability evaluation.  See Diagnostic Code 9411. 

The Board further observes that the next higher evaluation is 
not warranted because the competent evidence of record does 
not demonstrate that the Veteran's symptomatology 
approximates a 100 percent evaluation.  In this regard, the 
Board notes that the Veteran's treatment records do not 
contain evidence which supports a finding that he has gross 
impairment in thought processes or communication, grossly 
inappropriate behavior, persistent danger of hurting self or 
others, disorientation as to time or place, or memory loss 
for names of close relatives, own occupation, or own name.  
Accordingly, his overall symptomatology more closely 
approximates the schedular criteria for the 50 percent 
disability evaluation.

In this case, the Veteran has been assigned GAF scores 
ranging from 51 to 80.   According to DSM-IV, which as noted 
above, VA has adopted pursuant to 38 C.F.R. §§ 4.125 and 
4.130, a GAF score of 51 to 60 indicates moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning.  Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).  Based 
on the Veteran's symptomatology, the Board finds that the GAF 
scores ranging from 51 to 60 accurately depict the Veteran's 
PTSD symptomatology.  Indeed, the November 2007 VA examiner 
described the Veteran's PTSD symptomatology as moderate.  The 
Board notes that the August 2004 private evaluation included 
a GAF score of 42, indicating serious symptoms.  However, the 
score was based on the Veteran's PTSD and nonservice-
connected disabilities such as anxiety disorder, panic 
disorder, and depressive disorder, and personality disorder.  
In any event, the Board finds probative that the Veteran has 
not demonstrated the majority of the symptoms listed in the 
rating criteria for a 70 percent evaluation under Diagnostic 
Code 9411, or the majority of the symptoms listed in the GAF 
scale for serious symptoms (suicidal ideation, severe 
obsessional rituals, frequent shoplifting).  The Board is 
aware that the symptoms listed under the 70 percent 
evaluation and in the GAF scale are essentially examples of 
the type and degree of symptoms for that evaluation, and that 
the Veteran need not demonstrate those exact symptoms to 
warrant a 70 percent evaluation.  See Mauerhan v. Principi, 
16 Vet. App. 436 (2002).  However, the Board finds that the 
preponderance of the evidence, including the clinical 
findings associated with the reported GAF scores, shows that 
the Veteran's PTSD symptoms more nearly approximate a 
moderate occupational and social impairment, and do not equal 
or more nearly approximate the criteria for a 70 percent 
disability evaluation.  

In reaching this conclusion, the Board acknowledges the 
Veteran's belief that his PTSD symptoms are more severe than 
the current disability evaluation reflects.  The Board must 
consider the entire evidence of record when analyzing the 
criteria laid out in the ratings schedule.  While the Board 
recognizes that the Veteran is competent to provide evidence 
regarding his symptomatology, he is not competent to provide 
an opinion regarding the severity of his symptomatology.  
Such evidence must come from a medical professional.  See 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); 
Espiritu v. Derwinski, 2 Vet App 492 (1992)

Additionally, the record contains no evidence showing the 
Veteran is entitled to a higher rating at any point during 
the instant appeal; therefore no staged ratings are 
appropriate.  See Fenderson, supra.  Thus, the Board finds 
that a 50 percent disability evaluation is appropriate and 
that there is no basis for awarding a higher evaluation for 
his PTSD.

The Board has also considered referral for extra-schedular 
consideration.  See Thun v. Peake, 22 Vet App 111 (2008).  
The evidence in this case does not show such an exceptional 
disability picture that the available schedular evaluation 
for the service-connected PTSD is inadequate.  A comparison 
between the level of severity and symptomatology of the 
Veteran's symptoms with the established criteria found in the 
rating schedule for mental disorders shows that the rating 
criteria reasonably describe ratings for mental disorders, 
but the Veteran simply does not exhibit those symptoms.  The 
Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it 
manifestly is not), there is no evidence in the medical 
records of an exceptional or unusual clinical picture.  
Further, the record does not show that the Veteran has 
required frequent hospitalizations for his service-connected 
disability.  In addition, there is nothing in the record 
which suggests that the above condition markedly impacted the 
Veteran's ability to work.  Although the private examiners 
opined that the Veteran was totally unemployable, these 
opinions were based on the Veteran's service-connected PTSD 
and nonservice-connected disabilities.  Further, the 
Veteran's PTSD symptoms have been characterized as mild to 
moderate, not serious (in contrast to the Veteran's non-
service connected disabilities).  It is undisputed that the 
disability affects the Veteran's employment, but it bears 
emphasis that the schedular rating criteria are designed to 
take such factors into account.  The schedule is intended to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A.               § 1155.  Therefore, 
the Board finds that the criteria for submission for 
assignment of extra-schedular ratings pursuant to 38 C.F.R. § 
3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In conclusion, the Board finds that Veteran's level of 
disability more closely approximates the criteria for a 50 
percent disability evaluation and a higher evaluation is not 
warranted.  Therefore, the Veteran's claim for an initial 
increased disability evaluation in excess of 50 percent for 
PTSD must be denied.  38 C.F.R.             § 4.71a, 
Diagnostic Code 9411.  

Erectile Dysfunction

In general, service connection may be granted for disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110 (West 2002). Notwithstanding the above, 
service connection may be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in or aggravated by 
service.  38 C.F.R. § 3.303(a) (2009).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service- 
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
Veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448. Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made.

In order to establish entitlement to service connection on 
this secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus (i.e., link) 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for erectile 
dysfunction on a direct basis.  

Initially, the Board notes that the medical evidence of 
record confirms that the Veteran has erectile dysfunction.  
See February 2005 VA examination report.  

However, the Veteran's service treatment records are negative 
for any findings, notations, or documentation of erectile 
dysfunction.  Indeed, the September 1970 separation 
examination report does not reveal any notations related to 
erectile dysfunction.  

Further, there is no competent medical evidence that the 
Veteran suffered from erectile dysfunction in service or 
evidence that provides an etiological link between the 
Veteran's erectile dysfunction and active military service.  
The only evidence of record in support of the Veteran's claim 
consists of the Veteran's personal statements that his 
current erectile dysfunction is related to active service.  
The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he sustained certain injuries during 
service or that he experienced certain symptoms.  However, 
the Veteran is not competent to diagnose any medical disorder 
or render an opinion as to the cause or etiology of any 
current disorder because he does not have the requisite 
medical knowledge or training.  See Espiritu v Derwinski, 2 
Vet. App. 492 (1992).  As such, the Veteran's assertions 
regarding the onset or etiology of his current erectile 
dysfunction are of little probative value.

In light of the above, the Board finds that the Veteran's 
claim of entitlement to service connection for erectile 
dysfunction on a direct basis must be denied.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for erectile 
dysfunction on a secondary basis.  

As noted above, the Veteran has a current diagnosis of 
erectile dysfunction and is service-connected for PTSD.  
Thus, elements (1) and (2) of Wallin are met.  

However, there is no medical evidence of record relating the 
Veteran's erectile dysfunction to his service-connected PTSD.  

The Veteran was first afforded a VA examination in February 
2005.  The Veteran claimed that his erectile dysfunction was 
secondary to medications that he was forced to take to 
control his PTSD; specifically, Olanzapine.  The Veteran 
stated that he noticed erectile problems approximately 10 
years ago.  He stated that it seemed that with the anxiety, 
depression, and other mood problems, he cannot get an 
erection.  He explained that he was prescribed Olanzapine 
many years ago and is still taking it.  The examiner noted 
the common side effects of Zyprexa, according to the 
manufacturer's list, include headache, agitation, drowsiness, 
constipation, dry mouth, upset stomach, vomiting, and 
diarrhea.  Patients were also advised that if they had 
seizures, uncontrollable movements, fever, very stiff 
muscles, or excess sweating or fast or irregular heartbeat, 
they should contact their physician should those side effects 
become problematic.  There was no mention of erectile 
dysfunction.  The examiner noted that organic causes for the 
Veteran's erectile dysfunction may be contributed to by his 
significant smoking history, his atherosclerotic 
cardiovascular disease, and diagnosis of post-traumatic 
stress disorder.  The reality of the Veteran's erectile 
impairment has likely roots in the combination of no apparent 
sex partner, atherosclerotic cardiovascular disease, mood 
disorder, and nearly 70 pack a year smoking history.  It 
would require speculation on the part of any examiner to 
indicate which is the strongest contributing factor without 
resorting to pure speculation.  

The September 2009 VA examination report shows that the 
Veteran was service-connected for PTSD and at present takes 
Zyprexa nightly to help with anxiety.  He was on no other 
medication, specifically for his PTSD.  The Veteran described 
that he had erectile dysfunction for approproximately 10 
years.  He stated that he was uncertain of the exact onset of 
the condition.  He stated that he had complete inability to 
achieve and maintain erection capable of successful 
intercourse.  It was noted that the erectile dysfunction's 
most likely etiology was vascular disease.  The examiner 
noted that the medical literature was silent regarding 
evidence that PTSD, a mental disorder, can serve as a 
causative or etiologic agent for the development of erectile 
dysfunction.  Although it was known that stress can 
potentially cause sexual dysfunction such as alterations in 
libido, this Veteran's erectile dysfunction is less likely as 
not specifically due to, or permanently aggravated by his 
PTSD.  Furthermore, it was less likely as not that the 
medication Zyprexa, for which the Veteran takes for his 
service-connected PTSD caused or aggravated the Veteran's 
erectile dysfunction.  The reason for this was that upon 
review of the medication Zyprexa, the list of adverse effects 
associated with Zyprexa does not include erectile 
dysfunction.  

Upon review of the evidence of record, the Board finds that 
the preponderance of the evidence weighs against service 
connection on a secondary basis.  Although the Veteran has 
erectile dysfunction, there is no medical evidence relating 
the Veteran's erectile dysfunction to his service-connected 
PTSD.  In making this determination, the Board acknowledges 
that the Veteran wanted information regarding the medication, 
Zoloft, as noted in the July 2005 VA treatment record.  The 
side effects for the medication include sexual dysfunction.  
However, the subsequent VA treatment records show that the 
Veteran only used this medication for a short period of time 
and experienced erectile dysfunction prior to starting the 
medication and after he stopped using this medication.  

The Board observes that the Veteran submitted medical text 
evidence explaining that Veterans suffering from PTSD also 
reported a higher rate of sexual dysfunction.  The Court has 
held that a medical article or treatise 'can provide 
important support when combined with an opinion of a medical 
professional' if the medical article or treatise evidence 
discussed generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least 'plausible causality' based upon objective facts rather 
than on an unsubstantiated lay medical opinion.  Sacks v. 
West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 
Vet. App. 509 (1998) (medical treatise evidence discussed 
generic relationships with a degree of certainty to establish 
a plausible causality of nexus).  Thus, medical treatise 
evidence can provide important support when combined with an 
opinion of a medical professional.  Mattern v. West, 12 Vet. 
App. 222, 228 (1999), see also Rucker v. Brown, 10 Vet. App. 
67, 73-74 (1997) (holding that evidence from scientific 
journal combined with doctor's statements was 'adequate to 
meet the threshold test of plausibility').

But, in this case, the medical text evidence submitted only 
reflects general information on PTSD and Veterans' reports of 
sexual dysfunction.  The medical text evidence does not 
specifically show causality between the Veteran's erectile 
dysfunction and his service-connected PTSD.  As noted above, 
the Court has held that a medical article or treatise can 
provide support for a claim, but must be combined with an 
opinion of a medical professional and be reflective of the 
specific facts of a case as opposed to a discussion of 
generic relationships.  Sacks, supra.  The Veteran has not 
provided any medical opinion of a medical professional 
supporting his claim.  In fact, as mentioned above, the only 
competent medical evidence of record does not relate the 
Veteran's erectile dysfunction to his PTSD.  For this reason, 
the Board must find that the medical text evidence is only 
entitled to limited probative value as it is not supported by 
any definitive or concrete medical opinions.

The Board has considered the Veteran's own statements that 
his erectile dysfunction is related to his service-connected 
PTSD.  With respect to the etiology of a medical disorder, a 
layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski,             2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) stated that lay evidence is competent and sufficient 
in certain instances related to medical matters. 
Specifically, the Federal Circuit commented that such 
instances include to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Id.  Similarly, the Court has held that, when 
a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Here, the Veteran's contentions regarding a relationship 
between his erectile dysfunction and his service-connected 
PTSD are not statements about symptomatology, an observable 
medical condition, or a contemporaneous medical diagnosis.  
Rather, these contentions are statements of the effect of a 
service-connected disability on his erectile dysfunction.  
Such statements clearly fall within the realm of opinions 
requiring medical expertise.  The Veteran has not 
demonstrated any such expertise.  Hence, his contentions are 
not competent medical evidence of causation or aggravation.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of service connection for erectile dysfunction on a direct 
and secondary basis.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application in the instant case.  See generally Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990); Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit 
sought on appeal with respect to the claim must be denied.

TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  VA will grant a total 
rating for compensation purposes based on unemployability 
when the evidence shows that the Veteran is precluded, by 
reason of his service-connected disabilities, from obtaining 
and maintaining any form of gainful employment consistent 
with his education and occupational experience.  38 C.F.R. 
3.340, 3.341, 4.16.  Consideration may be given to a 
Veteran's level of education, special training, and previous 
work experience, but not to his or her age or the impairment 
caused by nonservice-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19.

Under section 4.16(b) of VA regulations, when a claimant is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, but 
fails to meet the percentage requirements for eligibility for 
a total rating set forth in 38 C.F.R. § 4.16(a), the RO may 
submit such case to the Director, Compensation and Pension 
Service, for extraschedular consideration.  38 C.F.R.          
§ 4.16(b).  The Board is precluded from granting a total 
rating under section 4.16(b) because the authority to grant 
such a rating is vested specifically in the Director, 
Compensation and Pension Service.  Should the Board find that 
a case it is reviewing on appeal is worthy of consideration 
under section 4.16(b), the Board may remand the case to the 
RO for referral to the Director, Compensation and Pension 
Service, but the Board may not grant a total rating in the 
first instance.  See Floyd v. Brown, 9 Vet. App. 88, 95 
(1996) (noting that Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  Thus, the decision by the RO whether to 
refer a case to the Director for extra-schedular 
consideration is an adjudicative decision subject to review 
by the Board and the Court.

For a Veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the claimant in a different position than other 
Veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the Veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the Veteran can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 3 61, 363 (1993).

In this case, the Veteran is currently assigned a 50 percent 
disability evaluation for his PTSD, a 10 percent disability 
evaluation for tinnitus, and a noncompensable disability 
evaluation for bilateral hearing loss.  His combined 
evaluation is 55 percent, which is converted to 60 percent to 
represent the final degree of disability.  As such, the 
evaluations assigned for the Veteran's service-connected 
disabilities in this case do not meet the minimum schedular 
criteria for a TDIU under 38 C.F.R.          § 4.16(a).  

Because the ratings assigned for service-connected 
disabilities in this case do not meet the minimum schedular 
criteria for TDIU under 38 C.F.R. § 4.16(a), the Board will 
review the RO's decision to deny referral to the Director of 
the Compensation and Pension Service for consideration of the 
Veteran's TDIU claim on an extraschedular basis because the 
evidence failed to show that the Veteran was unemployable due 
to his service-connected disabilities.  Floyd, 9 Vet. App. at 
95; Bagwell, 9 Vet. App. at 339.

In this case, the Veteran and his representative have limited 
the argument for entitlement to a TDIU on the basis of the 
service-connected PTSD.  As such, the Board will only address 
the Veteran's claim with respect to his PTSD.  

Upon review of the claims file, the Board finds that the 
evidentiary record does not support a conclusion that there 
are any unusual or exceptional circumstances present in the 
Veteran's case as to have warranted its referral to the VA 
Director of the Compensation and Pension Service.  In this 
regard, there has been no indication that VA's schedule for 
rating disabilities is insufficient or inadequate to assign 
ratings for the Veteran's service-connected PTSD.

The record reveals that the Veteran spent approximately 19 
years working for the Nebraska Public Power District and was 
offered a buy-out several years ago.  See August 2004 private 
evaluation.  Subsequent to this, the Veteran has worked part-
time, but had to quit due to health reasons in June 2007.  
Since then, the Veteran had been unemployed; however, the VA 
treatment records show that the Veteran was interested in 
finding part-time employment or volunteer work.  See February 
2008 VA treatment record.  As noted above, the question is 
whether the Veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  The Board recognizes the private medical 
opinions that discuss the Veteran's employability.  The 
October 2007 letter from the Veteran's private physician (Dr. 
A.N.) noted that the Veteran continued to experience 
intrusive thoughts, avoidant behavior, panic-like symptoms, 
and anxiety.  It was noted that these symptoms affected his 
ability to function in a social and work environment.  Dr. 
A.N. opined that it was at least as likely as not that the 
Veteran would continue to remain permanently and totally 
disabled and was unlikely that he could sustain full-time 
employment.  In addition, the August 2004 private physician 
noted that the Veteran's approach to lifestyle was so 
inflexible that he would be incapable of adjusting to the 
necessary changes that usually come about in any type of 
working situation and his social adaptation would not be in 
the least functional in a competitive setting.  While the 
private physicians noted that the Veteran is not able to 
sustain employment, these opinions were based not only on the 
Veteran's service-connected PTSD, but also his non-service 
connected disabilities to include personality disorder, panic 
disorder, and major depressive disorder.  While the Veteran's 
industrial capacity is undoubtedly affected by his PTSD, the 
evidence does not indicate that the Veteran's service-
connected PTSD renders him unable to secure or follow a 
substantially gainful occupation.  To the contrary, the 
September 2004 and June 2005 VA examination reports noted 
that the Veteran's PTSD only had a mild effect on 
occupational functioning and that his non-service connected 
disabilities had a profound effect.  Further, the November 
2007 VA examiner specifically noted that the Veteran did not 
have total occupational and social impairment due to his PTSD 
symptoms.  In fact, the examiner noted that the Veteran's 
symptoms were moderate, not serious.  In addition, the most 
recent VA treatment records dated in 2008 show that the 
Veteran recently obtained part-time employment and enjoyed 
his job.  He stated that he liked to get out of the house and 
add to his income.  The latest VA examination report 
conducted in September 2009 for a separate claim on appeal 
shows that the Veteran is still employed.  

Based on the foregoing, the Board concludes that while the 
Veteran undoubtedly has industrial impairment as a result of 
his service-connected PTSD, as evidenced by his 50 percent 
disability evaluation, the evidence does not show that the 
service-connected disability alone precludes gainful 
employment.  The Board notes that "[t]he percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and their residual conditions in civil 
occupations."  38 C.F.R. § 4.1 (2009) (emphasis added).  
Based on a review of the evidence of record regarding the 
impairment in earning capacity as a result of the service-
connected disabilities of the Veteran in this case in 
particular, the Board is of the opinion that the disability 
evaluation assigned to the Veteran's PTSD under the VA 
Schedule for Rating Disabilities accurately reflects the 
Veteran's overall impairment to his earning capacity.  
Therefore, referral for extraschedular consideration for a 
total rating for compensation based on individual 
unemployability due to service-connected disability is not 
warranted.  38 C.F.R. § 4.16(b).



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial increased disability evaluation in 
excess of 50 percent for service-connected PTSD is denied.  

Entitlement to service connection for erectile dysfunction to 
include as secondary to service-connected PTSD is denied.  

Entitlement to a TDIU is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


